DETAILED ACTION
Response to Amendment
Applicant's amendment filed May 3rd, 2022 has been entered. Claims 1-2 have been amended.
The Section 103 rejections made in the Office action mailed February 4th, 2022 have been withdrawn due to Applicant’s amendments. Upon further consideration, new ground(s) of rejection have been made.

Response to Arguments
Applicant’s arguments filed May 3rd, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that distance range between thermocompression bonds claimed is not available in the prior art and affects certain properties (fluffing and molding workability) unavailable in the prior art. The Examiner disagrees.
The primary reference, Kuroda, is expressly concerned with strength, handleability, and stability [0014, 0019, 0024] and even explicitly acknowledges that the level of thermocompression bonding is selected as to not produce fluff [0013]. However, Kuroda is not specific about the shape/size/distance between bond sites or about the bonding pattern, beyond the general bonding area ratio [0012].
Furthermore, the secondary reference, Yoshida directly connects its thermocompression bonding conditions to moldabilty and fluffing [0001-0002, 0005, 0022-0023, 0035].
So these properties are already well-known and connected with thermocompression bonding conditions.
Lastly, Yoshida not only teaches the same broad thermocompression bonding area ratio as Kuroda (5%-30%), but also teaches narrower ranges (7%-25%, 10%-20%) [0022], and includes a specific example (12%) [0060]. More importantly, Yoshida teaches that the thermocompression bonding sites have an area range of 0.2 to 4 mm2, more preferably 0.25 to 3 mm2, and even more preferably 0.3 to 2 mm2 [0023], wherein using the bonding area ratio and bond area and assuming a dot pattern having a square grid for ease of calculation [0026] as set forth below:

    PNG
    media_image1.png
    418
    638
    media_image1.png
    Greyscale

Using this, the area of the square (X2) contains four quadrants of four bond sites (i.e. a single bond site having an area, A), and solving the following equation for X;
            
                
                    
                        A
                    
                    
                        
                            
                                X
                            
                            
                                2
                            
                        
                    
                
                x
                 
                100
                %
                =
                b
                o
                n
                d
                i
                n
                g
                 
                r
                a
                t
                i
                o
                 
                %
            
        
The resulting value gives the center-to-center distance and subtracting the diameter (2r) gives only a distance between bond site peripheries (it is not clear how Applicant is measuring the distance between bonds). The former interpretation approximates an overall range of 0.82 to 8.9 mm, a preferred range of 1 to 6.5 mm, an even more preferred range of 1.2 to 4.5 mm, and an example range of 1.6 to 4.1 mm and the latter interpretation approximates an overall range of 0.3 to 6.7 mm, a preferred range of 0.4 to 4.6 mm, an even more preferred range of 0.6 to 2.9 mm, and an example range of 1 to 2.5 mm.
While Kuroda did not limit the bonding pattern, it would have been obvious to one of ordinary skill in the art at the time of invention to look to related art for specifics on refining and/or improving on or within the already available teachings, which would have inherently provided the distance between bond sites as claimed, ensuring not only mechanical properties and filament fixing (i.e. fluff) but also molding properties [0022-0023].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 12, & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (JP 2006-028708 A) (hereinafter “Iwasaki”), optionally in view of Sugimoto et al. (JP 2014-214398 A) (hereinafter “Sugimoto”), (and further) in view of Yoshida et al. (U.S. Pub. No. 2015-0345054 A) (hereinafter “Yoshida”), wherein claim 1 is evidenced by Koida et al. (JP 2011-000792 A) (hereinafter “Koida”).
Regarding claims 1-7, 12, and 14-15, Kuroda teaches improvements on a base sound-absorbing material comprising a nonwoven [0005, 0015, 0022] by laminating a surface (skin) material thereto, the acoustic surface material comprising a nonwoven fabric comprising a continuous long fiber layer having formed as a spunbond nonwoven comprising fibers (S), such as preferably polyethylene terephthalate, having a diameter of 10 to 30 µm [0006-0007] and a meltblown fine fiber layer (M) comprising a basis weight of about 1 to 30 g/m2 preferably a polyester-based, such as polyethylene terephthalate fiber, having a fiber diameter of about 0.5 to 7 µm [0007-0009] wherein the diameters and basis weight anticipate the claimed ranges, wherein the layers of the nonwoven fabric being integrated by partial thermocompression bonding having an area bonding ratio of 5 to 30% [0012] to form a SM or SMS [0011], wherein the total basis weight is 20 to 250 g/m2 and comprising a bulk density of 0.1 to 0.8 g/cm3 [0014], wherein due to the meltblown fine fiber layer entirely comprising values within the claimed ranges, it should also inherently comprise a bulk density within or near the bulk density of the overall nonwoven laminate, wherein most of the ranges are sufficiently specific to anticipate the claimed ranges and when not sufficiently specific, a prima facie case of obviousness exists when the claimed ranges "overlap or lie inside ranges disclosed by the prior art". In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
In the event that meltblown fine fiber layer does not comprise a bulk density within the claimed range: Sugimoto teaches a sound absorption laminate comprising a meltblown layer comprising an average fiber diameter of 0.1 to 5 µm, most preferably 0.6 to 3 µm and an apparent density of 0.14 to 1.24 g/cm3, most preferably 0.27 to 0.97 g/cm3 [0009-0010, 0013-0014].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look for similar meltblown fine fiber layers used for the same purpose for exemplary bulk densities, wherein one within the claimed range would give both good handleability and flexibility [Sugimoto; 0014].
Further regarding claims 1-3, the polyester (polyethyelene terephthalate) long fiber of the continuous long fiber layer is not taught to have a birefringence within the claimed range OR further comprise a 0.1 to 3.0 wt% of a thermoplastic resin having a glass transition temperature within the claimed range. Also, while a bonding area ratio range is taught, the bonding pattern is not limited and a distance between thermocompression bond sites is not taught.
Yoshida teaches a thermocompression bonded spunbond continuous long fiber nonwoven for use as an acoustic surface material in automobiles [0001, 0008, 0072], wherein the polyester, preferably polyethylene terephthalate, further comprises 2.0 wt% or less of another resin such as styrene-methylmethacrylate-maleic anhydride copolymer [0009-0012] and a birefringence of 0.04 to 0.15, preferably 0.05 to 0.1 [0028], wherein Koida evidences a nonwoven comprising long polyester (PET) fibers having a birefringence of 0.04 to 0.07 [0020], wherein the polyethylene terephthalate fiber further comprising 0.5 to 3.0 wt% of a thermoplastic resin having a glass transition temperature of 110 to 160 °C, specifically styrene-methylmethacrylate-maleic anhydride copolymer, which has a glass transition temperature of 118 °C [0020, 0034-0036].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to form polyethylene terephthalate fibers as comprising a birefringence within the claimed range and also comprising an acrylate-based resin in an amount within the claimed range and having a glass transition temperature within the claimed range. One of ordinary skill in the art would have been motivated to balance of sufficient crystallization with mechanical properties, especially upon thermocompression bonding [Yoshida, 0011-0012, 0028, 0073].
Also, Yoshida teaches not only a bonding area ratio of 5% to 30% but also teaches narrower ranges and an example of 12% [0022, 0050] and a bond area of 0.2 to 4 mm2, along with narrower ranges [0023], assuming a square dot grid pattern [0026] for ease of calculation, wherein a distance measured center-to-center approximates an overall range of 0.82 to 8.9 mm, an example range of 1.6 to 4.1 mm and a distance measured from the peripheries of the bonds approximates an overall range of 0.3 to 6.7 mm, and an example range of 1 to 2.5 mm, which are prima facie overlapping with the claimed range.
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for specifics on refining and/or improving on or within the already available teachings, which would have inherently provided the distance between bond sites as claimed, ensuring not only mechanical properties and filament fixing (i.e. fluff) but also molding properties [0022-0023].
Further regarding claim 15, since the nonwoven fabric laminate/base material of Kuroda/Yoshida is substantially identical in structure and composition to that of Applicant’s the acoustic properties are expected to be inherent. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Claims 8-11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda, optionally in view of Sugimoto, (and further) in view of Yoshida, as applied to claim 1 above, alone or further in view of Iwasaki (JP 2009-000843 A) (hereinafter “Iwasaki”) OR Nakamoto (U.S. Pub. No. 2020/0032023 A1) (hereinafter “Nakamoto”).
Regarding claims 8, 10-11, and 13, Kuroda teaches partial thermocompression (point) bonded SMS (or SM) laminates used as the nonwoven fabric surface layer [0011, Table], wherein a layered nonwoven fabric surface layer is merely a duplication of parts, which has no patentable significance unless a new or unexpected result is produced. See MPEP 2144.04 VI. B.
Regarding claim 9, in a layered configuration of multiple SMS layers, each M would be separated by 2 S’s, wherein the thickness of the spunbond layers (14 µm) would give a distance between meltblown layers of about 30 µm, which is close enough to the lower claimed limit to be prima facie obvious.
In the event a duplication of parts is not obvious as set forth above:
Iwasaki teaches using a face nonwoven laminate and a base material as a composite sound absorbing material, wherein the face material may preferably comprise two or more laminated non-woven fabrics [0010, 0032, 0035], the laminated nonwoven fabric comprises an ultrafine fiber layer sandwiched between two spunbond long fiber layers [0010].
	OR
Nakamoto teaches a sound absorbing member comprising a surface material comprising a fiber assembly laminate comprising an ultrafine fiber layer sandwiched between two spunbond nonwovens [0048-0051], wherein the surface material is a fiber assembly laminate composite obtained by stacking 2 to 30, preferably 2 to 10, sheets of the fiber assembly laminate [0051, 0138, 0148].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to form a preferred embodiment of a surface material as comprising a layered nonwoven fabric.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 6th, 2022